           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

LISA BRADLEY, Individually and on Behalf
of All Others Similarly Situated                            PLAINTIFF

v.                        No. 3:18-cv-29-DPM

CRITTENDEN COUNTY, ARKANSAS                              DEFENDANT

                                ORDER
     Background. Bradley has renewed her motion for conditional
certification of a collective action under the FLSA, approval of related
notices, and disclosure of contact information for more potential opt-in
plaintiffs against Crittenden County. NQ 14. The targeted discovery has
been done. Bradley alleges that the County didn't pay her and other
jailers overtime. The County doesn't really disagree; it mainly argues
that Bradley's not similarly situated with the rest of the proposed group
because she never worked any overtime. NQ 16 at 2-3. The County
seeks summary judgment for the same reason. NQ 25 at 2.
     Certification. Bradley has shown that an affected group exists.
Helmert v. Butterball, LLC, 2009 WL 5066759, at *2-3 (E.D. Ark. 15
December 2009). All jailers who are hourly employees are subject to
the same pay policy. Jailers that work at the detention center accrue
compensatory time the same way and are subject to the same work
week requirements. NQ 14-12 at 7-9; NQ 27 at 11-12. And while some
jailers' duties differ slightly from others, all are often required to work
other jobs and "pitch in" when the center is short on staff.
NQ 14-12 at 7. Several folks have already opted in. The Court therefore
conditionally certifies this FLSA group:
     All hourly paid jailers, including transport officers, booking
     officers, float (or pod) officers, and sergeants employed by
     Crittenden County at any time since 22 Februa~y 2015.

     Summary Judgment. The County's summary judgment motion
is denied without prejudice. The Court views the evidence in the light
most favorable to Bradley. Camfield Tires, Inc. v. Michelin Tire Corp., 719
F.2d 1361, 1364 (8th Cir. 1983). Genuine disputes of material fact exist
here. The County argues hard that Bradley never worked more than
eighty-six hours in a fourteen-day work period; so she shouldn't be
able to represent this group. Bradley testified on deposition that the
County's timesheet records are inaccurate but went back and forth on
the time clock records. NQ 30-1 at 55-56, 65-67. Her response to the
County's motion includes a clarification by affidavit: the time clock
reports are accurate but don't include time worked during lunch or
mandatory off-the-clock meetings. NQ 43-1 at 3. And she argues this
information will show that she and others worked overtime. This is a
muddle.    But, in the Court's best reading of the whole, Bradley's
affidavit supplements rather than "directly contradict[ s]" her
deposition testimony. Compare Camfield Tires, Inc., 719 F.2d at 1365, with
Bass v. City of Sioux Falls, 232 F.3d 615, 618 (8th Cir. 1999). The dispute
                                      -2-
over hours worked and the relaxed standard for conditional
certification cut against dismissing the group at this early point. If
Bradley can't show she has a solid claim at the final-certification stage,
the group can move to substitute. And the County can move for
decertification, renew its request for summary judgment, or do both.
E.g., White v. Baptist Memorial Health Care Corp., 699 F.3d 869, 877-78
(6th Cir. 2012).
     Notices. The original proposed notice and consent forms are
approved, NQ 4-1, NQ 4-2, NQ 4-4 & NQ 4-5. Several folks have already
opted in. There's no need for follow-up post cards. Notice via mail, e-
mail, and text message is sufficient.
     Timing.       Crittenden County must give Bradley's lawyers (in
electronic spreadsheet format) a list of possible group members by
27 November 2018.       It should include each person's name and, if
known, home address and telephone number.             Bradley shouldn't
contact prospective group members by telephone except in the
approved texts. The op-in period will close on 11 February 2018.
                               *    *     *
     Bradley's motion to certify, NQ 14, is granted as modified. The
County's motion for summary judgment, NQ 24, is denied without
prejudice.




                                   -3-
So Ordered.

                    D.P. Marshall (r.
                    United States District Judge

                       5   Oc   -/?Jk, ;i.o/8




              -4-
